Citation Nr: 0115690	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  94-00 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with limitation of motion, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to an effective date prior to September 8, 
1995, for a grant of service connection for polymyoclonus.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to September 
1978.  

This matter originally arose from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, prior to transfer of the case to 
the Atlanta, Georgia, RO.  By those decisions, the veteran 
was granted a 40 percent evaluation for his service-connected 
lumbosacral strain, and service connection was granted for 
polymyoclonus, which was rated as 60 percent disabling, 
effective from September 8, 1995.  The veteran filed timely 
appeals to those decisions, and the case has been referred to 
the Board of Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board observes that in his 
February 2001 hearing before the undersigned Board Member, 
the veteran indicated that he suffered from depression which 
he claimed was incurred secondary to his service-connected 
polymyoclonus.  The Board considers the veteran's statements 
as constituting a claim for entitlement to secondary service 
connection.  Inasmuch as the RO has not had an opportunity to 
address that issue, it is referred back for all appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issues on appeal has been identified and obtained by 
the RO.  

2.  The veteran's lumbar spine is not shown to be ankylosed, 
and his service-connected lumbar strain with limitation of 
motion is objectively shown to involve symptomatology most 
consistent with severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of motion with osteoarthritic 
changes, narrowing or irregularity of the joint spaces, and 
some of the above with abnormal mobility on forced motion. 

3.  An unappealed February 1980 rating decision by the 
Philadelphia RO denied the veteran's claim for service 
connection for a movement disorder, then claimed as "a left 
arm and shoulder condition."  

4.  By an October 1985 rating decision, the RO determined 
that the veteran had not submitted new and material evidence 
sufficient to reopen his previously denied claim for service 
connection for a movement disorder.  The veteran did not 
perfect a timely appeal of this decision.  

5.  By an unappealed October 1987 rating decision, the RO 
determined that the veteran had not submitted new and 
material evidence sufficient to reopen his previously denied 
claim for service connection for a movement disorder.  

6.  The veteran's claim to reopen his previously denied claim 
for service connection for a movement disorder, currently 
characterized as polymyoclonus, was received by the 
Philadelphia RO on September 8, 1995.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
40 percent for lumbosacral strain with limitation of motion 
have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

2.  The October 1987 rating decision, in which it was 
determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for a 
movement disorder had not been submitted, is a final 
decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.156(b), 19.26, 20.201, 20.302 (2000).  

3.  The criteria for an effective date prior to September 8, 
1995, for the grant of service connection for polymyoclonus 
have not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(q) (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 ("VCAA"), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which applies to all 
pending claims for VA benefits and which provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Among its other provisions, this law redefines the 
obligation of the VA with respect to the duty to assist.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a viable claim.  See VCAA, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA, the VA's redefined 
duty to assist has been fulfilled.  The Board finds that the 
veteran has been provided adequate notice as to the evidence 
needed to substantiate his claims.  The Board concludes that 
the discussions as contained in the rating decisions, in the 
statements of the case (SOCs) and supplemental statements of 
the case (SSOCs), in addition to letters sent to the veteran, 
have provided him with notice of the applicable regulations 
and with sufficient information regarding the evidence 
necessary to substantiate his claims.  The Board finds, 
therefore, that such documents are essentially in compliance 
with the VA's revised notice requirements.  The Board 
concludes that the VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Such evidence includes the veteran's service 
medical records, records of treatment following service, 
reports of VA rating examinations, transcripts of personal 
hearing testimony given before the undersigned Board Member 
and before a Hearing Officer at the RO, and personal 
statements and lay affidavits provided by the veteran.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal, and concludes 
that all reasonable efforts have been made by the VA to 
obtain evidence necessary to substantiate his claims.  
Therefore, no further assistance to the veteran regarding 
development of evidence is required, and would otherwise be 
unproductive.  See VCAA; McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

I.  Increased Rating, Lumbosacral Strain

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2000).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain cases in 
which functional loss due to pain is demonstrated.  

Historically, service connection for lumbosacral strain was 
established by a March 1979 rating decision.  By that 
decision, an initial noncompensable rating was assigned, 
effective from February 2, 1978.  In December 1992, the 
veteran filed a claim for an increased rating for his 
lumbosacral strain, in which he contended that it had 
increased in severity.  The veteran's claim was denied by a 
March 1993 rating decision, and this appeal followed.  

During the course of the veteran's appeal, but before the 
case was referred to the Board, by a series of rating 
decisions, his low back strain was assigned higher ratings, 
all effective from December 10, 1992, the date on which his 
initial claim for an increased rating was received.  By a 
rating decision of May 1994, the veteran was assigned a 10 
percent evaluation for his low back disorder, based on 
medical evidence showing some limitation of motion and 
complaints of pain.  By a November 1997 rating decision, the 
veteran was granted an increased rating of 20 percent, 
effective from December 10, 1992.  That decision was based 
upon medical evidence showing that he had been treated for 
ongoing low back pain with muscle spasm.  By a rating 
decision of July 1998, the veteran was assigned a 40 percent 
evaluation for his lumbosacral strain, again effective from 
December 1992.  The assignment of the 40 percent evaluation 
was based on medical evidence essentially showing muscle 
spasm and limitation of motion of the lumbar spine.  

The veteran underwent a personal hearing before a Hearing 
Officer at the RO in March 1994.  He testified that he saw a 
private physician once every three or four months, and that 
he was prescribed muscle relaxers and Ibuprofen for his back 
pain.  He indicated that he did not use any VA medical center 
(VAMC) for treatment, and that he had not undergone a VA 
rating examination for some time.  According to the veteran, 
he experienced pain on a daily basis, and his low back pain 
would be more severe in cold or wet weather.  He also 
testified that the pain would radiate to his lower 
extremities.  The veteran testified that he had not worked 
since 1990, and that he had been in receipt of Social 
Security Administration (SSA) disability benefits since 1987.  
According to the veteran, his days were spent performing 
household chores and tending to his children while his wife 
worked.  He testified that he was unable to perform any heavy 
lifting or a great deal of bending.  Further, the veteran 
stated that he was restricted in the types of activities in 
which he was able to participate with his children, and that 
walking up and down stairs aggravated his back pain.  He 
indicated that he was effectively precluded from walking for 
extended periods due to the back pain, and that while his 
bladder and bowel functions were not affected, his back 
disability did have an adverse impact on his sex life.  

At his personal hearing, the veteran submitted a statement 
dated in March 1994 from his private physician, T.A.W., M.D.  
According to Dr. W., he had seen the veteran since 1983 for 
low back pain, among other disorders.  The veteran's 
treatment consisted of hot packs, whirlpool baths, exercises, 
and muscle relaxers.  Dr. W. stated that the veteran's low 
back disability was increasing in severity over time, and 
that as a result of his combined physical and neurological 
disabilities, he was unable to work.  

The veteran underwent a VA rating examination in April 1994.  
The report of that examination shows that the veteran's low 
back was non-tender to palpation.  He had forward flexion to 
90 degrees, backwards extension of 15 degrees, lateral 
flexion of 15 degrees bilaterally, and right and left 
rotation of 30 degrees.  X-rays showed that the veteran had a 
partial sacralization of the fifth lumbar vertebral body, but 
no evidence of fracture or other bony malalignment.  No 
significant disc or joint disease was shown.  The examiner 
concluded with a diagnosis of lumbosacral strain.  

Contemporaneous clinical treatment records dating from August 
1993 through January 2000 show that the veteran was seen on a 
regular basis for complaints of low back pain during that 
period.  He was also seen for complaints of recurrent low 
back spasm.  In June 1994, examination of the veteran 
revealed a slightly diminished, but intact sensory 
examination; muscle strength was reported to be 5/5 
throughout.  His back had full range of motion without pain 
or deformity.  In December 1994, the veteran was noted to 
work for a large transcontinental bus company, and that he 
had requested to return to full duty as a bus driver.  At 
that time, the veteran's low back pain was noted to have been 
resolved.  Prior to that time, the veteran was noted to have 
worked on a light-duty status as a bus dispatcher, and he had 
indicated that he never experienced problems with sitting 
although he complained of drowsiness while taking his 
medications.  In January 1995, there were no lower extremity 
symptoms.  Deep tendon reflexes were 2+/2+ at the knees and 
ankles.  There was no weakness of the lower extremities.  

In September 1995, the veteran underwent an additional VA 
rating examination.  the report of that examination shows 
that he had a neurological disease, diagnosed as 
paramyoclonus continuum.  He also complained of experiencing 
low back pain and continuous muscle spasm which the examiner 
ultimately attributed to his neurological disorder.  The 
veteran was able to forward flex to 15 degrees before the 
onset of pain.  The examiner noted that he was able to extend 
to 10 degrees, and right and left rotation was to 30 and 45 
degrees respectively.  He was noted to have moderate to 
marked muscle spasm.  Motor strength was 5/5.  Deep tendon 
reflexes were symmetrical and his toes were downgoing.  X-
rays showed spondylosis of L-5, and space narrowing.  There 
was also degenerative disc disease of L-5 through S-1 and 
some disc space narrowing.  

On VA outpatient in September 1995, the veteran indicated 
that he had stopped driving a bus due to problems incurred as 
a result of a now service-connected neurological disorder, 
and indicated that he worked part-time as a photographer.  At 
that time, the veteran indicated that he intended to attend 
vocational training school to learn more about photography.  
In February 1996, the veteran indicated that he was 
continuing to work as a bus driver, and indicated that he did 
not experience back problems while driving, but only after 
relaxing following completion of his route.  

A treatment note dated in October 1996 is significant for a 
findings of an unremarkable MRI of the lumbosacral spine with 
a finding of minimal degenerative facet disease in the lower 
lumbar region.  The veteran was noted to have reinjured his 
back at work in May.  He was noted to have full power in the 
lower extremities and deep tendon reflexes were 2+ and 
symmetrical.  A treatment note dated in November 1996 shows 
that the veteran had stopped driving a bus at that time 
following an injury sustained while he was loading heavy bags 
onboard his bus.  Physical examination at the time was 
limited by the veteran's muscle spasm.  However, sensation 
was noted to be intact as well as motor testing and strength 
was reported to be 5/5 in the lower extremities.  There was 
some tenderness at L4-5.  September 1995 testing reportedly 
revealed mild degenerative disc disease at L5-S1 and an MRI 
of October 1996 was noted to be negative with mild 
degenerative disc disease of the lower spine noted.  He was 
prescribed Percocet, and was diagnosed with mechanical low 
back pain. 

In July 1997, the veteran was noted to be confined to a 
wheelchair, and that such was made necessary due to his low 
back and neurological problems.  His back was noted to be 
tender in the midline.  He was able to rise easily from the 
chair to walk to the examining table.  There were no 
fasciculations, wasting or weakness in the lower extremities 
although intermittent spasm interrupted the testing.  Deep 
tendon reflexes were 2+ at the knees and ankles, plantars 
were flexor and sensory examination was normal.  In August 
1997, the treatment records reflect that he was cleared to 
return to work.  In September 1997, it was noted that the 
veteran was virtually asymptomatic although he reported to 
the examiner that his movements began at the end of a long 
bus ride.  In October 1997, his movements were noted to be 
under control although his back pain purportedly kept him 
from working.  He continued to report this symptomatology in 
November 1997.  The records reflect that the veteran was 
fitted for a custom LSO back brace in January 1998.  In March 
1998, strength was reported to be 5/5, deep tendon reflexes 
were intact and there was no evidence of spasm on 
examination.  In April 1998, it was noted that power and 
stretch reflexes were intact in the legs; walking was normal 
and the veteran was able to rise up onto his heels and toes.  
An MRI in April 1998 showed minimal spondylitic changes.  At 
that time, the veteran indicated that he took approximately 
from one to three Percocet daily.

In October 1998, the veteran indicated that he was enrolled 
in classes to become a registered nurse, and in March 1999, 
he was noted to be attending community college.  May 1999 
treatment records show that the veteran reported that his 
medications "worked wonders" for him, and that he would 
soon start taking classes to become a physician's assistant.  
In September 1999, the veteran was again noted to be confined 
to a wheelchair, although such was attributed to have been 
due to his neurological disorder at that time.  Motor 
examination revealed normal tone and power and sensory 
examination was intact.  On examination in December 1999, the 
veteran presented with problems related to his movement 
disorder and chronic low back pain.  It was noted that the 
movement disorder was intermittent and had not been 
associated with MRI or EEG findings.  The disorder was noted 
to have been termed paramyotonia and thought by some 
physicians to be functional.  He was noted to have been in a 
wheelchair in the past.  Tone, strength and coordination were 
intact on examination.  The veteran reported that low back 
pain had incapacitated him and required Percocet although his 
MRI of the lumbosacral spine was noted to be normal.  On 
examination, his strength and sensation in the lower 
extremities was normal, knee jerks and ankle jerks were 2+, 
plantars were flexor, and he walked normally.  He had no low 
back tenderness or muscle spasm.  

A statement dated in December 1999 was received from the 
veteran's treating VA physician.  In that statement, the 
physician offered his opinion that due to a combination of 
low back pain and neurological disorder, it was unlikely that 
the veteran would be successful in his attempts to continue 
attending school.  No elaboration for this opinion was 
offered.  

The report of a February 2000 VA rating examination shows 
that the veteran complained of continuing chronic low back 
pain and muscle spasm which he attributed to his neurological 
disorder and not to his service-connected low back disorder.  
On examination, he was found to have mild tenderness 
associated with spasm of the paraspinal muscles of the low 
back.  His spasms were characterized as being of a moderate 
degree.  The veteran had forward flexion from 0 to 40 
degrees, extension from 0 to 10 degrees, lateral rotation 
from 0 to 15 degrees bilaterally, and lateral flexion from 0 
to 15 degrees bilaterally. Deep tendon reflexes were 
symmetrical in both lower extremitas.   Sensory examination 
was normal in both lower extremities.  There was also no 
weakness found in either lower extremity, and the veteran was 
able to ambulate without use of a cane.  The examiner 
concluded with a diagnosis of chronic low back pain with 
limited range of motion.  The examiner further noted that the 
veteran was prone to flare-ups, and that he was unable to 
assess the degree of dysfunction or impairment experienced 
during such flare-ups.  

In February 2001, the veteran appeared at a personal hearing 
before the undersigned Board Member at the RO, and testified 
that he injured his lower back in service, and that upon his 
discharge, he initially underwent treatment at the local VAMC 
in Philadelphia.  He testified that over time, he found that 
treatment would actually precipitate muscle spasm.  The 
veteran stated that he had been fitted for two back braces, 
but that he did not wear his present brace often because it 
caused more pain than by not wearing it.  He offered that he 
took painkillers twice daily, and that he had not undergone 
any surgery on his back.  The veteran testified that he lost 
his job as a bus driver after having lost too much time from 
work, and that he had been gainfully employed as late as 
1997.  He indicated that he was able to drive his own 
automobile.  The veteran testified that he had lost numerous 
jobs due to his neurological disorder, and that he had 
received SSA benefits since 1987.  According to the veteran, 
his SSA benefits were for disability incurred as a result of 
his polymyoclonus.  

The veteran's lumbosacral strain is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2000).  Under that diagnostic 
code, a 40 percent evaluation is contemplated for severe 
symptoms with listing of the whole spine to the opposite 
side; positive Goldthwaite's sign, marked limitation of 
forward motion bending in the standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forward motion.  As noted, the veteran 
is currently assigned a 40 percent evaluation under 
Diagnostic Code 5295.  Further, under that diagnostic code, a 
40 percent evaluation is the highest rating available.  

The veteran's low back disorder is also rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2000).  Limitation of motion 
of the lumbar spine is evaluated at 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2000).  Under that diagnostic code, a 
10 percent evaluation is contemplated for slight limitation 
of motion, and a 20 percent evaluation is assigned for 
moderate limitation of motion.  In addition, a 40 percent 
evaluation, the highest rating available for limitation of 
motion of the lumbar spine, is contemplated for severe 
limitation of motion.  Id. 

Under the Rating Schedule, the veteran could be afforded an 
evaluation in excess of 40 percent by demonstrating 
symptomatology consistent with pronounced intervertebral disc 
syndrome (Diagnostic Code 5293) or ankylosis of the lumbar 
spine (Diagnostic Code 5289) or residuals of vertebral 
fracture (Diagnostic Code 5285).  The Board notes that 
because ankylosis of the lumbar segment of the spine has not 
been diagnosed, Diagnostic Code 5289 is not for application.  
38 C.F.R. Part 4 (2000).  Moreover, since the veteran has not 
suffered a fracture of bones of the lumbar segment of the 
spine, 38 C.F.R. Part 4, Diagnostic Code 5285 (2000) is also 
not pertinent.  

An increased evaluation could be assigned under Diagnostic 
Code 5293 if certain criteria are met.  Under Diagnostic Code 
5293, a 20 percent evaluation applies if the symptoms are 
moderate, with recurring attacks.  A 40 percent evaluation is 
warranted for recurring attacks of severe intervertebral disc 
syndrome with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).

After a thorough review of the evidence presented, the Board 
concludes that the evidence does not support an assignment in 
excess of the currently assigned 40 percent evaluation for 
the veteran's service-connected low back disability.  The 
veteran does not exhibit symptomatology consistent with 
pronounced intervertebral disc syndrome.  He has numerous 
outpatient treatment records, and these do reflect that he 
periodically seeks treatment because of flare-ups of his 
lumbar back disorder manifested by pain and muscle spasm.  
However, they also show that he has periods during which he 
does not require treatment.  His neurological examinations 
have all been intact, without neurological findings 
appropriate to a diseased disc.  Strength and sensation have 
been repeatedly reported to be intact.  No lower extremity 
weakness has been found on examinations.  Deep tendon 
reflexes have been 2+ on virtually all examinations.  MRI 
testing has been reported to be unremarkable with only some 
mild degenerative facet changes noted.  Essentially, the 
veteran consistently exhibits little or no neurological signs 
related to his low back disorder and clearly has no indicia 
of pronounced neurological disability related to his service-
connected low back disability.  The Board notes further, that 
while the veteran does have pain and muscle spasm, such has 
not been shown to be representative of sciatic neuropathy or 
other neurological deficit.  Further, the 40 percent 
evaluation under Diagnostic Code 5293 contemplates a severe 
disorder with recurring attacks and intermittent relief.  The 
Board finds that this most accurately represents the evidence 
and demonstrated symptomatology in this case.  The Board 
notes that his symptoms while severe, are not consistent with 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief.  
While the veteran's subjective complaints have been that his 
back disability has been consistently worsening, a 
longitudinal view of the objective medical evidence reveals 
the symptoms to wax and wane in severity over time, rather 
than remain persistent and pronounced.  Thus a 60 percent 
evaluation is not warranted under Diagnostic Code 5293.

In view of the foregoing, the Board finds that the 
manifestations shown by the evidence to result from the 
veteran's service-connected low back disorder are adequately 
compensated by the 40 percent rating which contemplates a 
severe disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2000).  The lay contentions offered in 
conjunction with this claim for higher compensation benefits 
are outweighed by the medical evidence cited above which has 
been found more probative to the issue on appeal and 
therefore, such contentions cannot serve to establish a 
finding of increased disability due to the service-connected 
low back disorder.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).

The Board has considered the various other provisions of 38 
C.F.R. Parts 3 and 4 in accordance with Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but finds that they do not 
provide a basis upon which to grant an evaluation higher than 
40 percent for the service-connected low back disability.  
With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by underlying 
evidence of adequate pathology.  The Board finds that the 
effects of pain on use and during flare-ups are already 
contemplated by the 40 percent rating for severe limitation 
of motion presumed to result under such circumstances.  38 
C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Further, the Board finds that there has been no showing that 
the disability under consideration has caused marked 
interference with employment, (beyond that shown),  has 
necessitated frequent (or any) periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  The Board recognizes that the 
veteran has experienced interruptions in his employment as a 
bus driver, and that he had to quit his job with the bus 
company due to having missed too many days from work due to 
his disabilities.  However, the veteran has variously 
attributed his employment difficulties to his debilitating 
neurological disorder, and has indicated that his SSA 
benefits were assigned in 1987 as a result of the 
neurological disorder which is now service connected although 
the record indicates that the veteran continued to work 
through 1997.  In addition, the record shows that the veteran 
has been attending classes and has been undergoing vocational 
training.  The Board notes the treating physician's 
assessment that the veteran's attempts at furthering his 
education will not likely meet with success due to his 
physical and neurological disabilities.  The Board notes that 
the currently assigned 40 percent evaluation contemplates a 
disability severe in degree, and some significant 
interference with employment is expected.  However, upon a 
review of the clinical evidence of record, the Board finds 
that such evidence does not show that the veteran's service-
connected low back disability results in marked interference 
with employment beyond that contemplated by the regular 
schedular standards.  While there is evidence of ongoing 
treatment for the veteran's low back disorder, there is no 
evidence of frequent hospitalizations for such.  In short, 
the Board finds no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular schedular standards.  
Accordingly, referral for consideration of an extraschedular 
rating is not warranted here.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

II.  Entitlement to an Effective Date Prior to September 8, 
1995, 
for Service Connection for Polymyoclonus

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).  
Specifically, pursuant to 38 C.F.R. § 3.400(q)(1)(ii) the 
proper effective date for new and material evidence other 
than service medical records received after a final 
disallowance is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400(q)(1)(ii) (2000).  38 C.F.R. § 
3.400(r) also provides that the effective date of VA 
disability compensation benefits for a reopened claim is the 
date of receipt of claim, or date entitlement arose, 
whichever is later, except as provided in Section 20.1304 
(b)(1).  See 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400(r) (2000).

In reviewing the relevant history of this case, the Board 
observes that on February 26, 1979, the Philadelphia RO 
received the veteran's initial claim for service connection 
for a neurological disorder.  That claim was denied by an 
unappealed February 1980 rating decision.  On November 16, 
1983, the Philadelphia RO received a claim by the veteran to 
reopen the previously denied claim.  In January 1984, the 
veteran was informed that in order to reopen the previously 
denied claim, he would be required to submit new and material 
evidence pertaining to his claim.  On July 9, 1985, an 
additional claim to reopen was received from the veteran.  

The new claim to reopen (of July 1985) was denied by an 
October 1985 rating decision.  The veteran filed a timely 
notice of disagreement (NOD) in November 1985, and a 
Statement of the Case (SOC) was issued in March 1986.  The 
veteran attempted to perfect his appeal the October 1985 
rating decision by submitting a VA Form 9, which was received 
on March 10, 1987.  However, as the substantive appeal was 
not received within one year of the notice of the initial 
rating decision, it was not timely filed, and the October 
1985 decision became final.  On September 21, 1987, the 
Philadelphia RO received a further claim to reopen from the 
veteran.  This claim was denied by an October 1987 rating 
decision.  The veteran filed a timely NOD, and an SOC was 
issued, but he did not file a substantive appeal.  

The Board has reviewed those decisions and the veteran's 
subsequent correspondence and responses to those decision.  
However, inasmuch as the decisions were either unappealed or 
as the substantive appeal was not timely filed, those 
decisions became final as provided by the provisions of 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.156(b), 19.26, 
20.201, and 20.302 (2000).  

Accordingly, in the absence of timely substantive appeals 
with respect to the above-discussed rating decisions, the 
Board finds that those rating decisions, including the most 
recent of October 1987, which ultimately determined that new 
and material evidence to reopen a claim for service 
connection for a movement disorder, had not been submitted, 
became final within the meaning of 38 U.S.C.A. § 7105(c).  As 
such, the effective date for the grant of service connection 
for the veteran's polymyoclonus must be the date of the 
receipt of the new claim or the date on which entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii) 
(2000).  In this case, where the new claim was received by 
the RO on September 8, 1995, that date stands as the 
appropriate effective date for the grant of service 
connection for polymyoclonus.  Therefore, the veteran's claim 
for an earlier effective date for those benefits must be 
denied.  

The Board further recognizes that in his March 1994 personal 
hearing at the RO and at his February 2001 personal hearing 
before the undersigned Board Member, the veteran testified 
that he had been in receipt of SSA disability benefits since 
approximately 1987, and that such benefits were awarded due 
to disability incurred as a result of his now service-
connected polymyoclonus.  The Board also notes that there 
does not appear to have been any attempt by the VA to secure 
those SSA records.  However, the Board notes that the veteran 
was gainfully employed through 1997 and the veteran has not 
indicated that the records that formed the basis of the 1987 
decision constituted an intent to apply for VA benefits.  To 
the extent that such records could be viewed as such, the 
Board notes that the veteran had an ongoing claim for VA 
benefits at the time which he apparently no longer wished to 
pursue as evidenced by his failure to perfect his appeal of 
the October 1987 rating decision.  In any event, his next 
request to reopen his claim for service connection for 
polymyoclonus was not received until September 1995.  Thus, 
even if the Board remanded the claim to obtain SSA records, 
if private records formed the basis of the SSA decision, then 
the date of claim would be the date of receipt.  This clearly 
would not benefit the veteran in this case as the date would 
be some time in the future.  Further, although VA records may 
establish an earlier date in some cases because of the date 
of creation of such document, based on the date of the SSA 
award, such VA records could not serve to establish an 
informal claim for the year preceding the September 1995 date 
of reopened claim because of the date of their creation.  See 
38 C.F.R. §§ 3.155, 3.157.  A review of the veteran's claims 
file reflects that there was no informal claim meeting the 
requirements of 38 C.F.R. § 3.155 and 38 C.F.R. § 3.157 filed 
prior to the appellant's September 1995 successful 
application to reopen his previously denied claim.  The Board 
finds that the record does not contain any communication that 
may reasonably be construed as an informal claim within the 
year preceding the formal application to reopen the veteran's 
claim for service connection for polymyoclonus in September 
1995 to allow for an earlier effective date.


ORDER

The claim for an evaluation in excess of 40 percent for 
lumbosacral strain with limitation of motion is denied.  

The claim of entitlement to assignment of an effective date 
prior to September 8, 1995, for a grant of service connection 
for polymyoclonus is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

